DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 14, 2022 has been entered.

Status of Claims
Claims 1-7, 9-17, 19-22 are currently pending and are allowed.
Claims 1, 4, 6, 9, 11, 14, 16, and 19 are currently amended.
Claims 8 and 18 are currently canceled.
Claims 21 and 22 are newly added.

Response to Remarks/Amendments
Claim Interpretation.
The outstanding 35 USC 112 (f) Applicant has amended the claims to reflect that the “motion reporting device” is actually a “motion reporting circuit”.  Applicant points to paragraph 15 in the specification for support that device and circuit are interchangeable.  Therefore, the outstanding 35 USC 112 (f) claim interpretation analysis is withdrawn. 
35 USC 112 (b).
The outstanding 35 USC 112(b) rejection is withdrawn in view of Applicant’s amendments deleting the phrase “motion reporting device” and amending it to read “motion reporting circuit” along with showing support in the specification, in paragraph 19, that device and circuit are interchangeable terms.
35 USC 101.
The outstanding 35 USC 101 rejections are withdrawn in view of each independent claim, claim 1 and claim 11, being amended to include the limitation, “ wherein the image sensor generates interrupts to the control circuit and the control circuit acquires the first time and the second time according to the interrupts”.  The Examiner takes the position that this limitation falls outside of the realm of mental processes, as well as, certain methods of organizing human activity.  Therefore, the claims are no longer abstract ideas under 35 USC 101.  As a result, the outstanding 35 USC 101 rejections are withdrawn.
Reason for Allowance
	Claims 1-7, 9-17, 19-22 are allowed over the prior art of record.
The following is an Examiner’s statement of reasons for allowance:
Prior art reference Su et al. (Publication US 2021/0089413) discloses an error detecting system, comprising: a control circuit; and a first error detecting circuit, coupled to the control circuit, configured to detect error of input data.  The control circuit controls the first error detecting circuit to use a first setting to detect the error in a first time period, controls the first error detecting circuit to use a second setting to detect the error in a second time period following the first time period, and controls the first error detecting circuit to generate a first detecting result corresponding to the first setting and the second setting after the detection corresponding to the first setting and the second setting are completed.
Prior art reference Yoon et al. (US Patent 10,375,321) discloses an electronic device and a method thereof for processing stored images to reconstruct a high-resolution image.  The electronic device includes an image sensor configured to acquire an image through a plurality of pixels including a first pixel set and a second pixel set; and a processor configured to acquire at least one first image through the first pixel set; acquire at least one second image through the second pixel set; and generate at least one third image according to a selected mode for generating the at least one third image, by using the at least one first image and the at least one second image.
Prior art reference Lee et al. (Publication US 2009/0195503) discloses an integrated resolution switching surface detection system for an optical navigation device.  The integrated resolution switching surface detection system includes a resolution switching engine, a surface detection engine, and a navigation engine.  The resolution switching engine sets a resolution status based on a motion speed of a tracking surface relative to a navigation sensor, wherein the motion speed is a measure of motion data over time.  The surface detection engine sets a surface detection status based on the resolution status that is set by the resolution engine.  The navigation engine reads motion data from the navigation sensor and reports the motion data to a computing device according to the surface detection status that is set by the surface detection engine.  Embodiments of the integrated resolution switching surface detection system maintain smooth and predictable cursor movement associated with a plurality of finger assert and finger de-assert events.

Regarding claim 1, the prior art taken either individually or in combination with other prior art of record fails to disclose, teach, or render obvious the invention as a whole:
An optical navigation system, comprising:
a control circuit; and
an optical navigation device, comprising:
	an image sensor, configured to generate a plurality of image frames; and
	a motion reporting circuit, configured to report a first motion of the optical navigation device to the control circuit at a first time after a reference time, and configured to report a second motion to the control circuit at a second time after the first time;
wherein the first motion and the second motion are calculated according to the image frames;
wherein the image sensor generates interrupts to the control circuit and the control circuit acquires the first time and the second time according to the interrupts;
wherein the control circuit calculates a first scaled motion according to the first motion, the second motion, a first time difference between the first time and the reference time, and a second time difference between the first time and the second time;
wherein the control circuit calculates the first scaled motion by an equation of (M1 + M2) x [ (TD1 / (TD1 + TD2) ], wherein M1 is the first motion, M2 is the second motion, TD1 is the first time difference and TD2 is the second time difference;
wherein the optical navigation system determines a location of the optical navigation device according to the first scaled motion.

Regarding claim 11, the prior art taken either individually or in combination with other prior art of record fails to disclose, teach, or render obvious the invention as a whole:
An optical navigation method, applied to an optical navigation device, comprising:
(a) generating a plurality of image frames by an image sensor in the optical navigation device;
(b) reporting a first motion of an optical navigation device to a control circuit at a first time after a reference time by a motion reporting circuit in the optical navigation device, and reporting a second motion to the control circuit at a second time after the first time by the motion reporting circuit, wherein the first motion and the second motion are calculated according to the image frames;
(c) generating interrupts to the control circuit by the image sensor, acquiring the first time and the second time according to the interrupts by the control circuit, calculating a first scaled motion according to the first motion, the second motion, a first time difference between the first time and the reference time, and a second time difference between the first time and the second time by the control circuit; and
(d) determining a location of the optical navigation device according to the first scaled motion by the control circuit; wherein the control circuit calculates the first scaled motion by an equation of (M1 + M2) x [ TD1 / (TD1 + TD2)], wherein M1 is the first motion, M2 is the second motion, TD1 is the first time difference and TD2 is the second time difference.

Claims 2-5, 7, and 9 depend from claim 1, claim 6 depends from claim 5, claim 10 depends from claim 9, claim 21 depends from claim 10, claims 12-15, 17, and 19 depend from claim 11, claim 16 depends from claim 15, claim 20 depends from claim 19, claim 22 depends from claim 20 and are therefore allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAULA L SCHNEIDER whose telephone number is (313)446-4881.  The examiner can normally be reached on Mon/Tue 9 AM - 5:30 PM and Thur 9 AM - 1 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on 571-272-1516.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAULA L SCHNEIDER/               Primary Examiner, Art Unit 3666